PER CURIAM.
This case returns to us from the Florida Supreme Court, which quashed that portion of our earlier decision reversing Smith's conviction and sentence for armed burglary.1 See State v. Smith, 241 So.3d 53 (Fla. 2018). In accordance with the Florida Supreme Court's opinion and pursuant to its mandate, we reinstate and affirm Earvin Smith's conviction and sentence for armed burglary.

Smith v. State, 211 So.3d 176 (Fla. 3d DCA 2016). We stayed the issuance of our mandate pending review by the Florida Supreme Court.